Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 15, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Media Sentiment, Inc. San Francisco, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Media Sentiment, Inc. of our report dated April 14, 2010, relating to the financial statements of Media Sentiment, Inc., a Nevada Corporation, as of and for the periods ending December 31, 2009 and 2008. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
